Citation Nr: 1116840	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-21 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a right shoulder disorder.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to right shoulder and low back disorders.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1985 to October 1985, from December 1990 to May 1991, and from August 2004 to February 2006, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from April 2007 and June 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a cervical spine disorder (claimed as neck strain) and assigned an increased initial rating of 20 percent for a right shoulder disorder (traumatic arthritis of the right acromioclavicular joint), effective the date of service connection.  However, as that award did not represent a total grant of the benefits sought on appeal, the Veteran's claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In a February 2011 written statement, the representative for the Veteran indicated that his service-connected right shoulder disorder and PTSD substantially interfered with his ability to work as a pipefitter and that he was unlikely to be employed much longer.  The Board interprets the representative's statement as raising a claim for total disability rating based on individual unemployability due to a service-connected disability (TDIU).  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when the TDIU claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran, through his representative, raised the issue of entitlement to TDIU while challenging the rating assigned for his right shoulder disorder.  Therefore, a TDIU claim is part of the claim for an increased rating for that service-connected disorder and the Board has jurisdiction over both issues.

In the February 2011 statement, the Veteran's representative also requested that VA reopen the Veteran's claim for service connection for migraine headaches, which was denied in an October 2009 rating decision, and consider granting a rating in excess of 30 percent for his service-connected posttraumatic stress disorder (PTSD).  The Board interprets the representative's request as raising new claims for service connection for migraine headaches and an increased rating claim for PTSD.  As neither issue has been developed for appellate consideration, they are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010);  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

The record shows that the Veteran was most recently afforded a VA joints examination in March 2009.  At that time, he complained of progressively worsening right shoulder pain.  The Veteran reported that he suffered from aching pain all the time in his right shoulder joint and that he also experienced painful flare-ups in response to certain activities, such as playing with his children and engaging in sexual intercourse.  He also reported that his service-connected shoulder problems interfered with his duties as a pipefitter to the extent that he was no longer able to perform overhead work such as pulling a pipe wrench with both arms.  The Veteran acknowledged that he remained able to work fulltime due to the accommodations that he received from his co-workers, but added that management did not know about his problem.

Clinical evaluation revealed marked shoulder asymmetry, which was found to be attributable to the Veteran's diminished right-sided deltoid and biceps musculature.  Palpation of his right acromioclavicular joint was essentially negative for pain.  However, range of motion testing of his right shoulder revealed flexion limited to 100 degrees, abduction to 90 degrees, external rotation to 50 degrees, and internal rotation to 40 degrees, with additional limitation on repetitive motion due to pain.  The VA examiner found evidence of painful flare-ups, but was unable to estimate the degree of additional functional limitation during such flare-ups without resorting to speculation. 

Based on the results of the examination, the examiner diagnosed the Veteran with traumatic arthritis of the right acromioclavicular joint.  The examiner had access to the Veteran's computerized patient records, but did not indicate that the entire claims folder had been reviewed.  

The record thereafter shows that the Veteran has continued to receive VA outpatient treatment for his right shoulder and other service- and nonservice-connected disabilities.  The Board finds that while the Veteran's March 2009 VA examination is not overly stale, the subsequent evidence tends to show that his service-connected right shoulder symptoms may have worsened since that examination.  Thus, the Board concludes that an additional examination is necessary to assess the current severity of the Veteran's service-connected right shoulder disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  That additional examination, in contrast with the one conducted in March 2009, should include a review of the Veteran's entire claims folder.  38 C.F.R. § 4.1 (2010) (to ensure a thorough examination and evaluation, the Veteran's complaints must be viewed in relation to their history).

Moreover, the March 2009 examiner was unable to opine as to the degree of additional functional limitation during painful flare-ups without resorting to speculation.  Such a finding is inherently speculative in nature and thus of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of may also implies may or may not and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as could have been is not probative).  Accordingly, the Board finds that the March 2009 VA examiner's findings are incomplete for rating purposes and that, on remand, the Veteran should be afforded a new examination that specifically addresses the degree of additional functional loss that he experiences during painful right shoulder flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, in light of the aforementioned clinical evidence of muscle atrophy attributable to the Veteran's right shoulder disorder, that new examination should include specific findings regarding any neurological manifestations related to his service-connected disability.

An additional VA examination is also warranted with respect to the Veteran's claim for service connection for a cervical spine disorder.  The Veteran contends that his cervical spine problems share the same etiology as his right shoulder and low back disorders, for which service connection has already been established.  Specifically, the Veteran asserts that all of his orthopedic disabilities arose from a May 2005 line-of-duty accident in which he fell while holding onto a tow bar weighing between 425 and 850 pounds.  The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Thus, in view of the Veteran's contentions, the Board must now consider whether service connection for a cervical spine disorder is warranted on a direct basis or as secondary to his service-connected right shoulder and low back disorders.

The Veteran's account of an in-service injury is corroborated by his service medical records which show that in May 2005, he sought treatment for multiple joint injuries, including cervical strain.  The record thereafter shows that, after leaving active duty, the Veteran underwent October 2006 and March 2007 VA examinations in which he complained of stiffness and a grinding sensation in his neck, with accompanying cervical strain.  He also sought periodic VA outpatient treatment for cervical pain and related symptoms and underwent a July 2007 Magnetic Resonance Imaging (MRI) examination, which yielded a diagnosis of cervical disc disease with radiculopathy.  At that time, a VA treating provider indicated that the Veteran's neck pain was not coming from his shoulder.  However, that treating provider did not render a definitive opinion with respect to whether the Veteran's service-connected right shoulder disorder had caused or aggravated his cervical spine problems.  Nor has any other VA or private examiner.  Moreover, the Veteran has not yet been afforded a VA examination that included an opinion with respect to whether his cervical spine problems had been caused or aggravated by his service-connected low back disorder or were otherwise related to his active service.  Accordingly, the Board finds that a remand for an additional VA examination and etiological opinion is necessary in order to fully and fairly assess the merits of the Veteran's cervical spine claim.

Next, turning to the Veteran's TDIU claim, the Board notes that total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

For VA purposes, the following are considered to comprise a single disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, such as orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (2010).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Here, in addition his service-connected right shoulder disorder, for which he is currently assigned a 20 percent rating, the Veteran has been granted service connection for low back and right ankle disorders, each rated as 10 percent disabling.  He also is service connected for PTSD and bronchial asthma, each rated as 30 percent disabling, and for chronic vasomotor rhinitis, rated as 10 percent disabling.  His combined disability rating is 70 percent.  The Veteran's orthopedic disorders and his asthma and rhinitis share common etiologies and thus, constitute single disabilities, either ratable at 40 percent when combined.  38 C.F.R. §§ 4.16, 4.25 (2010).  Therefore, the Board finds that the percentage criteria of 38 C.F.R. § 4.16(a) have been met.  Accordingly, VA must now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of one or more of his service-connected disabilities.

The Board notes that the Veteran's TDIU claim is inextricably intertwined with his pending claims for entitlement to a higher rating for his right shoulder disorder and service connection for his cervical spine disorder.  Accordingly, consideration of the Veteran's TDIU claim must be deferred pending the resolution of those pending increased rating and service connection claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, the Board observes that the Veteran has not yet undergone a VA examination with respect to his TDIU claim.  The Board recognizes that the March 2009 VA examiner indicated that, while the Veteran's service-connected right shoulder disorder interfered with his duties as a pipefitter, he remained able to work fulltime due to the accommodations that he received from his co-workers.  However, the Veteran's representative has since indicated that the Veteran may no longer be capable of maintaining gainful employment due to his service-connected disabilities.  Consequently, it remains unclear to the Board whether the current severity of the Veteran's service-connected disabilities, either separately or jointly, precludes him from working.

The Board finds that, on remand, the Veteran should be afforded a VA examination and opinion to ascertain the impact of his service-connected bronchitis, rhinitis, PTSD, and right shoulder, low back, and right ankle disorders on his unemployability.  Moreover, if the VA examiner determines that the Veteran has a cervical spine disorder that is related to any aspect of his military service, the impact of that disability on his unemployability should also be addressed.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

Finally, it appears that VA medical records may be outstanding.  The record shows that, as of October 2009, the Veteran was receiving regular VA outpatient treatment for multiple service-connected and nonservice-connected disabilities.  However, no subsequent VA medical records have been associated with the claims folder.  Because the Veteran may have received additional VA medical treatment pertinent to his right shoulder, cervical spine, and TDIU claims, and since those claims are being remanded for development on other grounds, the Board finds that all additional VA medical records dated after October 2009 should be obtained.  38 C.F.R. §  3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all medical records from the VA Medical Center in Jackson, Mississippi, dated since October 2009.  

2.  After the above development has been completed, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected right shoulder disorder, the etiology of any cervical spine disorder, and the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for the opinions requested and reconcile the opinions with all pertinent evidence of record, including the service medical records, showing treatment for cervical strain and other injuries arising out of a May 2005 line-of-duty accident; and the VA and private medical records, showing periodic treatment for right shoulder, cervical spine, and other joint problems and diagnoses of traumatic arthritis of the right acromioclavicular joint and cervical disc disease with radiculopathy.  The examiner should also address the reports of the Veteran's October 2006, March 2007, and March 2009 VA examinations, and his assertions that his right shoulder symptoms are worse than shown on those examinations and that his cervical spine problems arose in service contemporaneously with his service-connected right shoulder and low back disorders.  Additionally, the examiner should consider to any additional functional limitation, in terms of degrees of range of motion loss, resulting from flare-ups attributable to the Veteran's service-connected right shoulder disorder.  Finally, the VA examiner should address any lay and clinical evidence suggesting a continuity of cervical spine symptomatology since the Veteran's last period of qualifying active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:  

a)  Set forth all current complaints, findings, and diagnoses pertaining to the Veteran's right shoulder.

b)  Distinguish whether the Veteran's right shoulder disorder affects his major or minor extremity by indicating whether he is right- or left-handed.

c)  State whether there is any favorable or unfavorable ankylosis, or instability, of the right shoulder.

d)  Provide range-of-motion and repetitive motion findings of the right shoulder, expressed in degrees.

e)  Describe any weakened movement, excess motion, fatigability, or incoordination attributable to the service-connected right shoulder disorder.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The determinations should be expressed in terms of degrees of additional range of motion loss.

f)  State whether the Veteran's right shoulder disorder is manifested by any painful flare-ups, and, if so, the frequency and duration of such flare-ups.

g)  Specify whether any flare-ups with respect to the right shoulder are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss.

h)  State whether the Veteran's right shoulder disorder is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria for nerve impairment distinguish the types of paralysis as complete and incomplete.  Under incomplete paralysis, the degree of paralysis is divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any shoulder neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing.  If using results obtained from electromyogram (EMG) or nerve conduction velocity tests, or other such tests, explain, in terms meaningful to a layperson, the base line results versus those obtained for the appellant.  Explain the meaning of any abnormal results that are obtained.

i)  Discuss whether the Veteran's service-connected right shoulder disorder is productive of any additional functional impairment.

j)  State what impact, if any, the Veteran's right shoulder disorder has on his activities of daily living, including the ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2010).

k)  Diagnose all current cervical spine disorders.

l)  State whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine disorder was caused or aggravated by the Veteran's service-connected right shoulder disorder.

m)  State whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine disorder was caused or aggravated by the Veteran's service- connected low back disorder.

n)  State whether it is at least as likely as not (50 percent probability or greater) that any cervical spine disorder was caused or aggravated by the injuries incurred in the Veteran's May 2005 line-of-duty accident, or is otherwise related to any of his periods of active service.   

o)  State whether the Veteran's service-connected bronchitis, rhinitis, PTSD, and right shoulder, low back, and right ankle disorders, either singularly or jointly but without consideration of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  Additionally, if the examiner finds that any cervical spine disorder is related to the Veteran's active service, state whether that disorder, either alone or in connection with his other service-connected disorders but without consideration of any nonservice-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.

3.  Then, readjudicate the claims on appeal.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case that notifies the Veteran of all applicable rating criteria.  Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


